--------------------------------------------------------------------------------

Exhibit 10.14



RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE
INGERSOLL RAND INC.
AMENDED AND RESTATED 2017 OMNIBUS INCENTIVE PLAN


Ingersoll Rand Inc. (the “Company”), pursuant to its Amended and Restated 2017
Omnibus Incentive Plan (the “Plan”), hereby grants to the Participant set forth
below the number of Restricted Stock Units. The Restricted Stock Units are
subject to all of the terms and conditions as set forth herein, in the Global
Award Agreement (attached hereto or previously provided to the Participant in
connection with a prior grant), and in the Plan, all of which are incorporated
herein in their entirety. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Plan.


Participant:
[Participant Name]
   
Date of Grant:
[Grant Date]
   
Vesting Commencement Date:
[Vest From Date]
   
Number of Restricted Stock Units:
[Number of Shares Granted]
   
Vesting Schedule:
Provided the Participant has not undergone a Termination prior to the time of
each applicable vesting date (or event), the Restricted Stock Units shall become
vested as to 50% of the Restricted Stock Units on each of the first and second
anniversaries of the Vesting Commencement Date (each, a “Vesting Date”).
     
In the event of the Participant’s Termination, all vesting with respect to the
Restricted Stock Units shall cease and all unvested Restricted Stock Units shall
be forfeited by the Participant for no consideration as of the date of such
Termination; provided, that in the event of the Participant’s Qualifying
Termination or Approved Retirement, the Restricted Stock Units that would have
vested on the first Vesting Date otherwise scheduled to occur immediately
following the date of such Qualifying Termination or Approved Retirement shall
vest as of the date of Qualifying Termination or Approved Retirement, as
applicable; and provided further that in the event of the Participant’s death or
Disability, the Restricted Stock Units that would have vested on the first and
second Vesting Date otherwise scheduled to occur immediately following the date
of such death or Disability shall vest as of the date of death or Disability. 
Notwithstanding the foregoing, if the Company receives a legal opinion that
there has been a legal judgment and/or legal development in the Participant’s
jurisdiction that would likely result in the  favorable treatment that applies
to the Restricted Stock Units if the Participant’s Termination occurs as a
result of Participant’s Approved Retirement being deemed unlawful and/or
discriminatory, the Company may determine that the Participant’s Retirement is
no longer an Approved Retirement and the remaining provisions will govern.




--------------------------------------------------------------------------------

2

 
Further, in the event of the Participant’s Qualifying Termination during the
two-year period following a Change in Control, all Restricted Stock Units shall
immediately vest as of the date of Qualifying Termination.
   
Definitions:
“Approved Retirement” means a Retirement that occurs following the Participant’s
receipt of written confirmation by the Company that such Retirement will be
designated as an “Approved Retirement” for purposes of the Plan.  The
designation of an Approved Retirement shall be made by the Company in its sole
discretion, and the Company’s determination as to whether a Retirement is an
Approved Retirement shall be final and binding upon the Participant.
     
“Cause” means the Participant’s (A) willful neglect in the performance of the
Participant’s duties for the Service Recipient or willful or repeated failure or
refusal to perform such duties; (B) engagement in conduct in connection with the
Participant’s employment or service with the Service Recipient, which results
in, or could reasonably be expected to result in, material harm to the business
or reputation of the Company or any other member of the Company Group; (C)
conviction of, or plea of guilty or no contest to, (I) any felony; or (II) any
other crime that results in, or could reasonably be expected to result in,
material harm to the business or reputation of the Company or any other member
of the Company Group; (D) engaging in any act of moral turpitude, illegality or
harassment, whether or not such act was committed in connection with the
Participant’s services to the Company Group; (E) material violation of the
Company’s Code of Conduct or any other written policies of the Company or the
Service Recipient, including, but not limited to, those relating to sexual
harassment or the disclosure or misuse of confidential information, or those set
forth in the manuals or statements of policy of the Company or Service
Recipient; (F) fraud or misappropriation, embezzlement or misuse of funds or
property belonging to the Company or any other member of the Company Group; or
(G) act of personal dishonesty that involves personal profit in connection with
the Participant’s employment or service to the Service Recipient.




--------------------------------------------------------------------------------

3

 
“Detrimental Activity” means any of the following: (i) unauthorized disclosure
of any confidential or proprietary information of any member of the Company
Group; (ii) any activity that would be grounds to terminate the Participant’s
employment or service with the Service Recipient for Cause; or (iii) a breach by
the Participant of any restrictive covenant by which such Participant is bound,
including, without limitation, the covenants attached to the Global Award
Agreement as Appendix A.
     
“Qualifying Termination” means a Termination by the Company without Cause.
     
“Retirement” means the Participant’s Termination as a result of the
Participant’s voluntary resignation on or after the date on which the
Participant has reached age 62 and has completed at least 10 years of service
with the Company Group.



*          *          *



--------------------------------------------------------------------------------

4
THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE GLOBAL AWARD AGREEMENT AND THE PLAN, AND, AS AN EXPRESS
CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE BOUND
BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE GLOBAL AWARD
AGREEMENT AND THE PLAN.




INGERSOLL RAND INC.
 
PARTICIPANT1
         
ELECTRONIC SIGNATURE
By:
   
Title:
   



[Participant Name]


[Participant ID]


End Tag



--------------------------------------------------------------------------------


1
To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.




--------------------------------------------------------------------------------

5
GLOBAL AWARD AGREEMENT
UNDER THE
INGERSOLL RAND INC.
AMENDED AND RESTATED 2017 OMNIBUS INCENTIVE PLAN


Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”)
delivered to the Participant (as defined in the Grant Notice), and subject to
the terms of this Global Award Agreement (this “Award Agreement”) and the
Ingersoll Rand Inc. Amended and Restated 2017 Omnibus Incentive Plan (the
“Plan”), Ingersoll Rand Inc. (the “Company”) and the Participant agree as
follows.  Capitalized terms not otherwise defined herein shall have the same
meaning as set forth in the Plan.


1. Grant of Restricted Stock Units.  Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to the Participant the
number of Restricted Stock Units provided in the Grant Notice (with each
Restricted Stock Unit representing an unfunded, unsecured right to receive one
share of Common Stock) (Restricted Stock Units are referred to herein as
“Awards”).  The Company may make one or more additional grants of Restricted
Stock Units to the Participant under this Award Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Award Agreement to the extent provided therein. 
The Company reserves all rights with respect to the granting of additional
Restricted Stock Units hereunder and makes no implied promise to grant
additional Restricted Stock Units.


2. Vesting.  Subject to the conditions contained herein and the Plan, the
Restricted Stock Units shall vest and the restrictions on such Restricted Stock
Units shall lapse as provided in the Grant Notice. With respect to any
Restricted Stock Unit, the period of time that such Restricted Stock Unit
remains subject to vesting shall be its Restricted Period.


3. Settlement of Restricted Stock Units.  The provisions of Section 9(d)(ii) of
the Plan are hereby incorporated by reference and made a part hereof.


4. Company; Participant.


(a) The term “Company” as used in this Award Agreement with reference to
employment shall include the Company and its Subsidiaries.


(b) Whenever the word “Participant” is used in any provision of this Award
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Restricted Stock Units may be transferred by will or by the laws of descent
and distribution, the word “Participant” shall be deemed to include such person
or persons.


5. Non-Transferability. The Restricted Stock Units are not transferable by the
Participant except to Permitted Transferees in accordance with applicable laws
and Section 14(b) of the Plan.  Except as otherwise provided herein, no
assignment or transfer of the Restricted Stock Units, or of the rights
represented thereby, whether voluntary or involuntary, by operation of law or
otherwise, shall vest in the assignee or transferee any interest or right herein
whatsoever, but immediately upon such assignment or transfer the Restricted
Stock Units shall terminate and become of no further effect.



--------------------------------------------------------------------------------

6
6. No Rights as Stockholder. The Participant or a Permitted Transferee of the
Restricted Stock Units shall have no rights as a stockholder with respect to any
share of Common Stock underlying a Restricted Stock Unit unless and until the
Participant shall have become the holder of record or the beneficial owner of
such Common Stock and no adjustment shall be made for dividends or distributions
or other rights in respect of such share of Common Stock for which the record
date is prior to the date upon which the Participant shall become the holder of
record or the beneficial owner thereof.


7. Tax Withholding.


(a)           The Participant shall be required to pay to the Company an amount
equal to the amount of any income, employment and/or other applicable taxes that
are statutorily required to be withheld in respect of the Restricted Stock Units
(the “Tax Obligation”), payable, at the Participant’s election, either (x) in
cash (by check or wire transfer) or (y) if there is a public market for the
shares of Common Stock at such time, by means of a broker-assisted “cashless
settlement” pursuant to which the Company is delivered (including telephonically
to the extent permitted by the Company) a copy of irrevocable instructions to a
stockbroker to sell the shares of Common Stock otherwise issuable upon the
settlement of the Restricted Stock Units and to deliver promptly to the Company
an amount equal to the Tax Obligation. Alternatively, the Company may elect, in
its sole discretion, to satisfy this requirement by withholding such amount from
any cash compensation or other cash amounts owing to the Participant.


(b)           Without limiting the foregoing, the Company may (but is not
obligated to), in its sole discretion, permit or require the Participant to
satisfy, all or any portion of the minimum income, employment and/or other
applicable taxes that are statutorily required to be withheld with respect to
the Restricted Stock Units by (i) the delivery of the shares of Common Stock
(which are not subject to any pledge or other security interest) that have been
both held by the Participant and vested for at least six (6) months (or such
other period as established from time to time by the Committee in order to avoid
adverse accounting treatment under applicable accounting standards) having an
aggregate Fair Market Value equal to such minimum statutorily required
withholding liability (or portion thereof); or (ii) having the Company withhold
from the shares of Common Stock otherwise issuable or deliverable to, or that
would otherwise be retained by, the Participant upon the grant, vesting or
settlement of the Award, as applicable, a number of shares of Common Stock with
an aggregate Fair Market Value equal to an amount, subject to clause (c) below,
not in excess of such minimum statutorily required withholding liability (or
portion thereof).


(c)           The Company, subject to its having considered the applicable
accounting impact of any such determination, has full discretion to allow the
Participant to satisfy, in whole or in part, any additional income, employment
and/or other applicable taxes payable by them with respect to the Restricted
Stock Units by electing to have the Company withhold from the shares of Common
Stock otherwise issuable or deliverable to, or that would otherwise be retained
by, the Participant upon the grant, vesting or settlement of the Restricted
Stock Units, as applicable, shares of Common Stock having an aggregate Fair
Market Value that is greater than the applicable minimum required statutory
withholding liability (but such withholding may in no event be in excess of the
maximum statutory withholding amount(s) in the Participant’s relevant tax
jurisdiction), in which case, the Participant may receive a refund in cash of
any amount withheld that exceeds the amount remitted to the applicable tax
authorities and will have no entitlement to the equivalent in shares of Common
Stock or to any interest on such over-withheld amount.



--------------------------------------------------------------------------------

7
(d)           The Participant acknowledges that, regardless of any action taken
by the Company, or, if different, the Service Recipient, the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to the Participant’s participation
in the Plan and legally applicable to the Participant (the “Tax-Related Items”),
is and remains the Participant’s responsibility and may exceed the amount, if
any, actually withheld by the Company or the Service Recipient.  The Participant
further acknowledges that the Company and/or the Service Recipient (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspects of the Awards, including but not limited to, the
grant, vesting or settlement of the Award, as applicable, the subsequent sale of
shares of Common Stock acquired under the Plan and the receipt of any dividends;
and (2) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the Awards to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result.  Further,
if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Service
Recipient may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.


(e)           Prior to any relevant taxable or tax withholding event, as
applicable, the Participant agrees to make adequate arrangements satisfactory to
the Company and/or the Service Recipient to satisfy all Tax-Related Items. In
this regard, the Participant authorizes the Company and/or the Service
Recipient, or their respective agents, at their discretion, to satisfy any
obligations with regard to all Tax-Related Items by any of the means set forth
herein.


(f)            If the obligations for Tax-Related Items is satisfied by
withholding in shares of Common Stock, for tax purposes, the Participant is
deemed to have been issued the full number of shares of Common Stock,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items.  The Company may refuse to
issue or deliver the shares of Common Stock or proceeds from the sale of shares
of Common Stock if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.


8. Notice.  Every notice or other communication relating to this Award Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered to the party for whom it is intended at such address as may from
time to time be designated by such party in a notice mailed or delivered to the
other party as herein provided; provided that, unless and until some other
address be so designated, all notices or communications by the Participant to
the Company shall be mailed or delivered to the Company at its principal
executive office, to the attention of the Company Secretary, and all notices or
communications by the Company to the Participant may be given to the Participant
personally or may be mailed to the Participant at the Participant’s last known
address, as reflected in the Company’s records.  Notwithstanding the above, all
notices and communications between the Participant and any third-party plan
administrator shall be mailed, delivered, transmitted or sent in accordance with
the procedures established by such third-party plan administrator and
communicated to the Participant from time to time.



--------------------------------------------------------------------------------

8
9. No Right to Continued Service.  This Award Agreement does not confer upon the
Participant any right to continue as an employee or service provider to the
Company.


10. Binding Effect.  This Award Agreement shall be binding upon the heirs,
executors, administrators and successors of the parties hereto.


11. Waiver and Amendments.  Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Award Agreement shall be valid only if made in writing and signed by the
parties hereto; provided, however, that any such waiver, alteration, amendment
or modification is consented to on the Company’s behalf by the Committee.  No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.


12. Restrictive Covenants; Clawback/Forfeiture.


(a)           Participant acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its Affiliates and accordingly
agrees, in his capacity as an equity (and/or equity-based Award) holder in the
Company, to the provisions of Appendix A to this Award Agreement (the
“Restrictive Covenants”). The Restricted Stock Units granted hereunder shall be
subject to Participant’s continued compliance with such restrictions.  For the
avoidance of doubt, the Restrictive Covenants contained in this Award Agreement
are in addition to, and not in lieu of, any other restrictive covenants or
similar covenants or agreements between the Participant and the Company or any
of its Affiliates.


(b)           Notwithstanding anything to the contrary contained herein or in
the Plan, if the Participant has engaged in or engages in any Detrimental
Activity, then the Committee may, in its sole discretion, take actions permitted
under the Plan, including: (i) cancel the Restricted Stock Units; or (ii)
require that the Participant forfeit any gain realized on the vesting of the
Restricted Stock Units and repay such gain to the Company. In addition, if the
Participant receives any amount in excess of what the Participant should have
received under the terms of this Award Agreement for any reason (including
without limitation by reason of a financial restatement, mistake in calculations
or other administrative error), the Participant shall be required to repay any
such excess amount to the Company. Without limiting the foregoing, all
Restricted Stock Units shall be subject to reduction, cancellation, forfeiture
or recoupment to the extent necessary to comply with applicable law.



--------------------------------------------------------------------------------

9
13. Nature of Grant. In accepting the Awards, the Participant acknowledges,
understands and agrees that:


(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature, and may be amended, suspended or terminated by the
Company at any time;


(b)           the grant of the Awards is exceptional, voluntary and occasional
and does not create any contractual or other right to receive any future awards,
or benefits in lieu of awards, even if awards have been granted in the past;


(c)           all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;


(d)           the Participant is voluntarily participating in the Plan;


(e)           the Awards, any shares of Common Stock acquired under the Plan and
the income from and value of same, are not intended to replace any pension
rights or compensation;


(f)           the Awards, any shares of Common Stock acquired under the Plan and
the income from and value of same, are not part of normal or expected
compensation or salary for any purposes, including but not limited to
calculating any severance, resignation, termination, redundancy, dismissal end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;


(g)           unless otherwise agreed with the Company in writing, the Awards
and any shares of Common Stock acquired under the Plan, and the income from and
value of same, are not granted in consideration for, or in connection with, the
service the Participant may provide as an officer or director of a Subsidiary;


(h)           the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty;


(i)            no claim or entitlement to compensation or damages shall arise
from forfeiture of the Participant’s Awards resulting from Participant’s
Termination (for any reason whatsoever and whether or not in breach of local
labor laws);


(j)            for purposes of the Awards, a Termination will be deemed to have
occurred as of the date the Participant is no longer providing services to the
Company or any Subsidiary (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of labor laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any).  Unless otherwise determined by the Committee,
the Participant’s right to vest in the Award will terminate as of such date and
will not be extended by any notice period (e.g., the Participant’s period of
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under labor laws in the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any).  The Committee shall have the exclusive discretion to determine when
the Participant is no longer actively providing services for purposes of the
Awards (including whether the Participant may still be considered to be
providing services while on a leave of absence); and



--------------------------------------------------------------------------------

10
(k)           neither the Company, the Service Recipient nor any other
Subsidiary shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the Awards or any amounts due to the Participant pursuant to the
settlement of the Awards or subsequent sale of shares of Common Stock acquired
under the Plan.


14. Data Privacy Provisions Applicable to Participants Outside the United
Kingdom, European Union & European Economic Area.


(a)  The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock Unit grant materials by and among, as applicable, the Service Recipient,
the Company and any Affiliate for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.


(b)  The Participant understands that the Company and the Service Recipient may
hold certain personal information about the Participant, including, but not
limited to, the Participant’s name, home address, email address and telephone
number, date of birth, passport number, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of Common Stock or directorships held in the Company,
details of all Restricted Stock Units or any other entitlement to shares of
Common Stock awarded, purchased, canceled, vested, unvested or outstanding in
the Participant’s favor, for the exclusive purpose of implementing,
administering and managing the Plan (“Data”).


(c)  The Participant understands that Data may be transferred to Fidelity Stock
Plan Services, LLC, an independent service provider (“Service Provider”), or
such other stock plan service provider as may be selected by the Company in the
future, which is assisting the Company with the implementation, administration
and management of the Plan. The Participant understands that the recipients of
Data may be located in the United States or elsewhere, and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the  country.


(d) The Participant understands that he or she may request a list with the names
and addresses of any potential recipients of Data by contacting his or her local
human resources representative. The Participant authorizes the Company, Service
Provider and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
the Participant’s participation in the Plan.



--------------------------------------------------------------------------------

11
(e)   The Participant understands that he or she may, at any time, view Data,
request information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Participant’s local human
resources representative. Further, the Participant understands that he or she is
providing the consents herein on a purely voluntary basis. If the Participant
does not consent, or if the Participant later seeks to revoke his or her
consent, the Participant’s employment status or service with the Service
Recipient will not be affected; the only consequence of refusing or withdrawing
consent is that the Company would not be able to grant the Restricted Stock
Units or other equity awards to the Participant or administer or maintain such
awards. Therefore, the Participant understands that refusing or withdrawing his
or her consent may affect his or her ability to participate in the Plan. For
more information on the consequences of the Participant’s refusal to consent or
withdrawal of consent, the Participant understands that he or she may contact
his or her local human resources representative.


15.  Data Privacy Notification for Participants in the United Kingdom, European
Union & the European Economic Area.  This section 15 does not form part of
Participant’s contractual terms: it is an explanatory notice only.


(a)  The Company, its Subsidiaries and Affiliates will collect, use and
transfer, as described in this Award Agreement, the Participant’s personal
information for implementing, administering and managing the  Participant’s
participation in the Plan. The lawful bases relied on under data protection laws
to do this are: to perform the contract in place with the Participant, and the
legitimate interests of the Company to develop its business.


(b)  The Company and the Service Recipient hold personal information about the
Participant, including but not limited to the Participant’s name, home address
and telephone number, email address, date of birth, national insurance number,
passport number or similar identification details, salary, nationality, job
title, any shares of Common Stock or directorships held in the Company, details
of all entitlement to shares of Common Stock awarded, cancelled, exercised,
vested, unvested or outstanding in the Participant’s favor (“Personal Data”).
This information needs to be held to implement, administer and manage the
Participant’s participation in the Plan.


(c)  The Participant’s Personal Data will be kept secure and will only be
retained for as long as necessary to implement, administer and manage the
Participant’s participation in the Plan. If the Participant does not provide us
with the Personal Data we need, then we will not be able to administer the
Participant’s Restricted Stock Units or the Participant’s participation in the
Plan.


(d)  The Participant may, at any time and without cost, contact
Data.Privacy@gardnerdenver.com to enforce the Participant’s rights under the
data protection laws in the Participant’s country, which may include the right
to: (i) request access or copies of Personal Data subject to processing; (ii)
request rectification of incorrect Personal Data; (iii) request deletion of
Personal Data; (iv) request restriction on processing of Personal Data; (v)
request portability of Personal Data; (vi) lodge complaints with competent
authorities in the Participant’s country; and/or (vii) request a list with the
names and addresses of any potential recipients of the Participant’s Personal
Data.



--------------------------------------------------------------------------------

12
(e)   The Company will need to transfer the Participant’s Personal Data to
Service Provider, which is located in the United States, and other third parties
selected by the Company, which are assisting with the implementation,
administration and management of the Plan. These other third parties are likely
to be  brokers and the organizations with whom the Participant chooses to
deposit any shares of Common Stock acquired upon settlement of the Restricted
Stock Units.


(f)   These recipients, which may receive, use, retain and transfer the
Participant’s Personal Data, may be located outside the United Kingdom and the
European Economic Area (e.g., the United States), and may have different data
privacy laws and protections than the Participant’s country. When transferring
the Participant’s Personal Data to these recipients, the Company ensures that
each transfer takes place in accordance with data protection law, and that it
provides appropriate safeguards for the Participant’s Personal Data wherever
possible. The Participant can request a copy of the approach and safeguards used
for each specific transfer of the Participant’s data by contacting
Data.Privacy@gardnerdenver.com.


16. Country-Specific Provisions. Notwithstanding any provisions in this Award
Agreement, the Awards shall be subject to any additional terms and conditions
set forth in the Addendum for the Participant’s country.  If the Participant
relocates to one of the countries included in the Addendum, the terms and
conditions for such country will apply to the Participant to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.


17. Language. By electing to accept this Award Agreement, the Participant
acknowledges that he or she is sufficiently proficient in English, or has
consulted with an advisor who is sufficiently proficient in English so as to
allow the Participant, to understand the terms and conditions of this Award
Agreement. If the Participant has received this Award Agreement or any other
documentation related to the Plan translated into a language other than English
and if the meaning of the translated version is different than the English
version, the English version will control.


18. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Awards
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is  necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.


19. Insider Trading/Market-Abuse Laws. The Participant may be subject to insider
trading restrictions and/or market abuse laws based on the exchange on which the
shares of Common Stock are listed and in applicable jurisdictions, including the
Participant’s country and the designated broker’s country, which may affect the
Participant’s ability to accept, acquire, sell or otherwise dispose of the
shares of Common Stock, rights to the shares of Common Stock (i.e., Restricted
Stock Units) or rights linked to the value of the shares of Common Stock under
the Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdictions).  Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant placed before possessing
inside information.  Furthermore, the Participant may be prohibited from (i)
disclosing inside information to any third party, including fellow employees 
and (ii) “tipping” third parties or causing them to otherwise buy or sell
securities.  Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under any applicable
Company insider trading policy. The Participant acknowledges that it is the
Participant’s responsibility to comply with any applicable restrictions and the
Participant should speak with the Participant’s personal advisor on this matter.



--------------------------------------------------------------------------------

13
20. Foreign Asset/Account Reporting Requirements and Exchange Controls. The
Participant acknowledges that the Participant’s country may have certain foreign
asset and/or account reporting requirements and exchange controls which may
affect the Participant’s ability to acquire or hold shares of Common Stock
acquired under the Plan or cash received from participating in the Plan in a
brokerage or bank account outside the Participant’s country.  The Participant
may be required to report such accounts, assets or transactions to the tax or
other authorities in the Participant’s country.  The Participant also may be
required to repatriate sale proceeds or other funds received as a result of the
Participant’s participation in the Plan to the Participant’s country through a
designated bank or broker within a certain time after receipt.  The Participant
acknowledges that it is the Participant’s responsibility to be compliant with
such regulations, and the Participant should consult the Participant’s personal
legal advisor for any details.


21. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.


22. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan or Participant’s acquisition or sale of
shares of Common Stock. The Participant understands and agrees that the
Participant should consult with his or her own personal legal and financial
advisors regarding the Participant’s participation in the Plan before taking any
action related to the Plan.


23. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means.  The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.  Further, the parties hereto shall be
entitled to rely on delivery of a facsimile or other electronic copy of this
Award Agreement, and delivery by either party of such facsimile or electronic
copy shall be legally effective to create a valid and binding agreement between
the parties in accordance with the terms hereof.


24. Governing Law and Venue. This Award Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware, without regard
to the principles of conflicts of law thereof.  Notwithstanding anything
contained in this Award Agreement, the Grant Notice or the Plan to the contrary,
if any suit or claim is instituted by the Participant or the Company relating to
this Award Agreement, the Grant Notice or the Plan, the Participant hereby
submits to the exclusive jurisdiction of and venue in the courts of Delaware.



--------------------------------------------------------------------------------

14
25. Plan. The terms and provisions of the Plan are incorporated herein by
reference.  In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Award Agreement (including the
Grant Notice), the Plan shall govern and control.


26. Section 409A. It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder.



--------------------------------------------------------------------------------

15
Appendix A


Restrictive Covenants




1.
Non-Competition; Non-Solicitation; Non-Disparagement.



(a)           Participant acknowledges and recognizes the highly competitive
nature of the businesses of the Company and its Affiliates and accordingly
agrees as follows:


(i)          During Participant’s employment with the Company or its
Subsidiaries (the “Employment Term”) and for a period of one year following the
date Participant ceases to be employed by the Company or its Subsidiaries (the
“Restricted Period”), Participant will not, whether on Participant’s own behalf
or on behalf of or in conjunction with any person, firm, partnership, joint
venture, association, corporation or other business organization, entity or
enterprise whatsoever (“Person”), directly or indirectly solicit or assist in
soliciting in competition with the Restricted Group in the Business, the
business of any then current or prospective client or customer with whom
Participant (or his direct reports) had personal contact or dealings on behalf
of the Company during the one-year period preceding Participant’s termination of
employment.


(ii)         During the Restricted Period, Participant will not directly or
indirectly:


(A)          engage in the Business in any geographical area where the
Restricted Group engages in the Business;


(B)          enter the employ of, or render any services to any Person engaged
in the Business, except where such employment or services do not relate in any
manner to the Business;


(C)          acquire a financial interest in, or otherwise become actively
involved with, any Person engaged in the Business, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or consultant; or


(D)          intentionally and adversely interfere with, or attempt to adversely
interfere with, business relationships between the members of the Restricted
Group and any of their clients, customers, suppliers, partners, members or
investors.


(iii)        Notwithstanding anything to the contrary in this Appendix A,
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Participant (i) is
not a controlling person of, or a member of a group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such Person.


(iv)        During the Employment Term and for a period of one year from the
date Participant ceases to be employed by the Company or its Subsidiaries,
Participant will not, whether on Participant’s own behalf or on behalf of or in
conjunction with any Person, directly or indirectly:



--------------------------------------------------------------------------------

16
(A)          solicit or encourage any employee of the Restricted Group to leave
the employment of the Restricted Group;


(B)          hire any employee who was employed by the Restricted Group as of
the date of Participant’s termination of employment with the Company or who left
the employment of the Restricted Group coincident with, or within one year prior
to or after, the termination of Participant’s employment with the Company; or


(C)          encourage any consultant or independent contractor of the
Restricted Group to cease working with the Restricted Group.


(v)         For purposes of this Appendix A:


(A)          “Business” shall mean the business of the design, manufacture,
distribution and marketing of air and gas compressors, blowers, pumps and fluid
transfer systems and related activities, and any other business activity in
which the Company and its subsidiaries may, after the date of this Agreement,
become engaged, or take substantial steps to engage.


(B)          “Restricted Group” shall mean, collectively, the Company and its
Subsidiaries and, to the extent engaged in the Business, their respective
Affiliates.


(b)           Non-Disparagement. Participant will not at any time (whether
during or after Participant’s Employment Term) make public statements or public
comments intended to be (or having the effect of being) of defamatory or
disparaging nature regarding (including any statements or comments likely to be
harmful to the business, business reputation or personal reputation of) the
Company or any of its Subsidiaries or Affiliates or any of their respective
businesses, shareholders, members, partners, employees, agents, officers,
directors or contractors (it being understood that comments made in
Participant’s good faith performance of his duties hereunder shall not be deemed
disparaging or defamatory for purposes of this paragraph); provided that the
Participant shall be permitted to make truthful disclosures that are required by
applicable law, regulations or order of a court or government agency.


(c)           It is expressly understood and agreed that although Participant
and the Company consider the restrictions contained in this Section 1 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Appendix A is an unenforceable restriction against Participant, the
provisions of this Appendix A shall not be rendered void but shall be deemed
amended to apply as to such maximum time and terri-tory and to such maximum
extent as such court may judicially determine or indicate to be enforceable. 
Alternatively, if any court of competent jurisdiction finds that any
restric-tion contained in this Appendix A is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.



--------------------------------------------------------------------------------

17
(d)           The period of time during which the provisions of Section 1(a)
shall be in effect shall be extended by the length of time during which
Participant is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.


(e)           The provisions of Section 1 hereof shall survive the termination
of Participant’s employment for any reason, including but not limited to, any
termination other than for Cause (except as otherwise set forth in Section 1
hereof).


(f)           The provisions of Section 1(a)(i), (ii), (iii) and (iv)(B) hereof
shall not apply if Participant’s principal place of employment is in the state
of California.




2.
Confidentiality; Intellectual Property.



(a)           Confidentiality.


(i)          Participant will not at any time (whether during or after
Participant’s Employment Term) (x) retain or use for the benefit, purposes or
account of Participant or any other Person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any Person outside the Company
(other than its professional advisors who are bound by confidentiality
obligations or otherwise in performance of Participant’s duties under
Participant’s employment and pursuant to customary industry practice), any
non-public, proprietary or confidential information—including without limitation
trade secrets, know-how, research and development, software, databases,
inventions, processes, formulae, technology, designs and other intellectual
property, information concerning finances, investments, profits, pricing, costs,
products, services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals—concerning the past, current
or future business, activities and operations of the Company, its Subsidiaries
or Affiliates and/or any third party that has disclosed or provided any of same
to the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.


(ii)         “Confidential Information” shall not include any information that
is (a) generally known to the industry or the public other than as a result of
Participant’s breach of this covenant; (b) made legitimately available to
Participant by a third party without breach of any confidentiality obligation of
which Participant has knowledge; or (c) required by law to be disclosed;
provided that with respect to subsection (c) Participant shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and reasonably cooperate with any attempts by the Company
to obtain a protective order or similar treatment.



--------------------------------------------------------------------------------

18
(iii)        Except as required by law, Participant will not disclose to anyone,
other than Participant’s family (it being understood that, in this Agreement,
the term “family” refers to Participant, Participant’s spouse, children, parents
and spouse’s parents) and advisors, the existence or contents of this Agreement;
provided that Participant may disclose to any prospective future employer the
provisions of this Appendix A.  This Section 2(a)(iii) shall terminate if the
Company publicly discloses a copy of this Agreement (or, if the Company publicly
discloses summaries or excerpts of this Agreement) to the extent so disclosed.


(iv)        Upon termination of Participant’s employment with the Company for
any reason, Participant shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
Subsidiaries or Affiliates and (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Participant’s possession or control (including any of the foregoing
stored or located in Participant’s office, home, laptop or other computer,
whether or not Company property) that contain Confidential Information, except
that Participant may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information.


(b)           Intellectual Property.


(i)          If Participant has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either alone or with third parties, prior to Participant’s employment by the
Company, that are relevant to or implicated by such employment (“Prior Works”),
Participant hereby grants the Company a perpetual, non-exclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights and intellectual
property rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.


(ii)         If Participant creates, invents, designs, develops, contributes to
or improves any Works, either alone or with third parties, at any time during
Participant’s employment by the Company and within the scope of such employment
and with the use of any Company resources (“Company Works”), Participant shall
promptly and fully disclose same to the Company and hereby irrevocably assigns,
transfers and conveys, to the maximum extent permitted by applicable law, all
rights and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to the Company to the extent ownership of any such rights does not
vest originally in the Company.



--------------------------------------------------------------------------------

19
(iii)        Participant shall take all reasonably requested actions and execute
all reasonably requested documents (including any licenses or assignments
required by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works.  If the Company is unable for any
other reason, after reasonable attempt, to secure Participant’s signature on any
document for this purpose, then Participant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as
Participant’s agent and attorney in fact, to act for and in Participant’s behalf
and stead to execute any documents and to do all other lawfully permitted acts
required in connection with the foregoing.


(iv)        Participant shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. 
Participant shall comply with all relevant policies and guidelines of the
Company that are from time to time previously disclosed to Participant,
including regarding the protection of Confidential Information and intellectual
property and potential conflicts of interest.  Participant acknowledges that the
Company may amend any such policies and guidelines from time to time, and that
Participant remains at all times bound by their most current version from time
to time previously disclosed to Participant.


(v)         The provisions of Section 2 hereof shall survive the termination of
Participant’s employment for any reason (except as otherwise set forth in
Section 2(a)(iii) hereof).



--------------------------------------------------------------------------------

20
ADDENDUM


COUNTRY-SPECIFIC PROVISIONS


Terms and Conditions


This Addendum includes additional terms and conditions that govern the Awards
granted to the Participant under the Plan if the Participant works and/or
resides in one of the countries listed below.  Capitalized terms used but not
defined in this Addendum have the meanings set forth in the Plan and/or the
Award Agreement.


If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently working and/or residing, is considered a
resident of another country for local law purposes or transfers employment
and/or residency between countries after the Date of Grant, the Company shall,
in its sole discretion, determine to what extent the terms and conditions
contained herein apply to the Participant under these circumstances.


Notifications


This Addendum also includes information regarding securities laws, exchange
controls and certain other issues of which the Participant should be aware with
respect to the Participant’s participation in the Plan.  The information is
based on the securities, exchange control and other laws in effect in the
respective countries as of March 2020.  Such laws are often complex and change
frequently.  As a result, the Company strongly recommends that the Participant
not rely on the information noted herein as the only source of information
relating to the consequences of the Participant’s participation in the Plan
because the information may be out of date at the time the Restricted Stock
Units vest or the shares of Common Stock acquired under the Plan are sold.


In addition, the information is general in nature and may not apply to the
Participant’s particular situation, and the Company is not in a position to
assure the Participant of any particular result.  Accordingly, the Participant
should seek appropriate professional advice as to how the relevant laws in the
Participant’s country may apply to his or her situation.


Finally, if the Participant is a citizen or resident of a country other than the
one in which the  Participant is currently working and/or residing, is
considered a resident of another country for local law purposes or transfers
employment and/or residency between countries after the Date of Grant, the
information contained herein may not be applicable in the same manner to the
Participant.



--------------------------------------------------------------------------------

21
Australia


Terms and Conditions


Australia Offer Document.  The Restricted Stock Units are intended to comply
with the provisions of the Corporations Act 2001, Australia Securities and
Investment Commission (“ASIC”) Regulatory Guide 49 and ASIC Class Order CO
14/1000.  Additional details are set forth in the Offer Document, which has been
included as Exhibit A to this Addendum.


Notifications


Tax Information.  Subdivision 83A-C of the Income Tax Assessment Act 1997
applies to the Awards granted in accordance with the terms and conditions of the
Grant Notice, the Plan and this Award Agreement (subject to the requirements of
the Income Tax Assessment Act 1997).


Exchange Control Information.  Exchange control reporting is required for cash
transactions exceeding AUD 10,000 and international fund transfers.  If an
Australian bank is assisting the Participant with the transaction, the bank will
file the report on the Participant’s behalf.  If there is no Australian bank
involved in the transfer, the Participant will be required to file the report.


Belgium


Notifications


Foreign Asset/Account Reporting Information.  Belgian residents are required to
report any securities (e.g., shares of Common Stock acquired under the Plan) or
bank accounts (including any brokerage accounts) held outside Belgium on their
annual tax return. In a separate report, Belgian residents are required to
provide the National Bank of Belgium with the account details of any such
foreign accounts (including the account number, bank name and country in which
such account was opened).  This report, as well as additional information on how
to complete it, can be found on the website of the National Bank of Belgium,
www.nbb.be.


Stock Exchange Tax.  A stock exchange tax applies to transactions executed by a
Belgian resident through a financial intermediary, such as a bank or broker. If
the transaction is conducted through a Belgian financial intermediary, it may
withhold the stock exchange tax, but if the transaction is conducted through a
non-Belgian financial intermediary, the Belgian resident may need to report and
pay the stock exchange tax directly. The stock exchange tax likely will apply
when shares of Common Stock acquired under the Plan are sold. Belgian residents
should consult with a personal tax or financial advisor for additional details
on their obligations with respect to the stock exchange tax.


Brazil


Terms and Conditions


Compliance with the Law.  In accepting the Awards, the Participant acknowledges
his or her agreement to comply with applicable Brazilian laws and to pay any and
all applicable Tax-Related Items associated with the vesting of the Restricted
Stock Units, the sale of shares of Common Stock acquired under the Plan or the
receipt of dividends.



--------------------------------------------------------------------------------

22
Labor Law Acknowledgement.  In accepting the Awards, the Participant agrees that
he or she is (i) making an investment decision, (ii) the Participant will be
entitled to receive shares of Common Stock pursuant to the Restricted Stock
Units only if the vesting conditions are met, and (iii) the value of the
underlying shares of Common Stock is not fixed and may increase or decrease in
value without compensation to the Participant.


Notifications


Exchange Control Information.  If the Participant is a resident or domiciled in
Brazil, he or she will be required to submit an annual declaration of assets and
rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than USD 100,000.  The
assets and rights that must be reported include shares of Common Stock.


Canada


Terms and Conditions


Form of Restricted Stock Unit Settlement.  The following provision supplements
Section 3 of the Award Agreement:


Notwithstanding any discretion in Section 9 of the Plan, the Restricted Stock
Units will be settled only in shares of Common Stock.


Nature of Grant.  The following provision supplements Section 13(j) of the Award
Agreement:


Except as otherwise provided in the Grant Notice, the Participant will not earn,
or be entitled to earn, any pro-rated vesting for that portion of time before
the date on which the Participant’s right to vest terminates, nor will the
Participant be entitled to any compensation for lost vesting. Notwithstanding
the foregoing, if applicable employment standards legislation explicitly
requires continued entitlement to vesting during a statutory notice period, the
Participant’s right to vest in the Options under the Plan, if any, will
terminate effective as of the last day of the Participant’s minimum statutory
notice period, but the Participant will not earn or be entitled to pro-rated
vesting if the vesting date falls after the end of the Participant’s statutory
notice period, nor will the Participant be entitled to any compensation for lost
vesting.


The following provisions will apply if the Participant is a resident of Québec:


English Language Provision.  The parties acknowledge that it is their express
wish that the present Award Agreement, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la rédaction en anglais de la présente
convention, ainsi que de tous documents, avis et procédures judiciaires,
exécutés, donnés ou intentés en vertu de, ou liés directement ou indirectement
à, la présente convention.



--------------------------------------------------------------------------------

23
Data Privacy.  This provision supplements Section 14 of the Award Agreement:


The Participant hereby authorizes the Company and the Company’s representatives
to discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan. 
The Participant further authorizes the Company, any related company and the
administrator of the Plan to disclose and discuss the Plan with their advisors. 
The Participant further authorizes the Company and any related company to record
such information and to keep such information in the Participant’s employee
file.


Notifications


Securities Law Information.  The Participant may not be permitted to sell within
Canada the shares of Common Stock acquired under the Plan.  The Participant may
only be permitted to sell shares of Common Stock acquired under the Plan through
the designated broker appointed under the Plan, if any (or any other broker
acceptable to the Company), provided the resale of shares of Common Stock
acquired under the Plan takes place outside Canada through the facilities of a
stock exchange on which the shares of Common Stock are listed.


Foreign Asset/Account Reporting Information.  Specified foreign property
including shares of Common Stock and rights to shares of Common Stock (e.g.,
Restricted Stock Units) held by a Canadian resident employee must generally be
reported annually on a Form T1135 (Foreign Income Verification Statement) if the
total cost of his or her specified foreign property exceeds CAD 100,000 at any
time during the year.  If applicable, Form T1135 is due by April 30th of the
following year.  Restricted Stock Units must be reported - generally at nil cost
- if the CAD 100,000 cost threshold is exceeded because the Participant holds
other specified foreign property. When shares of Common Stock are acquired,
their cost generally is the adjusted cost base (“ACB”) of the shares of Common
Stock.  The ACB would ordinarily equal the fair market value of the shares of
Common Stock at the time of the acquisition, but if the Participant owns other
shares of Common Stock, this ACB may have to be averaged with the ACB of the
other shares of Common Stock.  The Participant should consult with a personal
advisor to ensure that the Participant complies with the applicable
requirements.


China


The following Terms and Conditions apply to Participants that are subject to the
exchange control restrictions and regulations in the People’s Republic of China
(“China”), including the requirements imposed by the State Administration of
Foreign Exchange (“SAFE”), as determined by the Company in its sole discretion.



--------------------------------------------------------------------------------

24
Terms and Conditions


Satisfaction of Regulatory Obligations.  The settlement of the Awards upon
vesting is conditioned upon the Company securing and maintaining all necessary
approvals from SAFE and any other applicable government entities in China to
permit the operation of the Plan in China, as determined by the Company it its
sole discretion.  If or to the extent the Company is unable to complete the
registration or maintain the registration, no shares of Common Stock shall be
issued under the Plan.  In this case, the Company retains the discretion to
settle any Awards in cash paid through local payroll in an amount equal to the
Fair Market Value of the Shares subject to the Awards less any Tax-Related
Items.


Sale Requirement.  To facilitate compliance with any applicable laws or
regulations in China, the Participant agrees and acknowledges that the Company
(or a brokerage firm instructed by the Company, if applicable) reserves the
right to require the immediate sale of any shares of Common Stock issued to the
Participant at vesting/settlement of the Restricted Stock Units.  The
Participant understands and agrees that any such immediate sale of shares of
Common Stock will occur as soon as is practical following vesting of the
Restricted Stock Units.  Alternatively, if the shares of Common Stock are not
immediately sold, the Company will require the sale of any shares of Common
Stock the Participant may then hold within six months (or such other period as
may be required under applicable legal or exchange control requirements)
following the Participant’s Termination.


The Participant agrees that the Company is authorized to instruct its designated
broker to assist with the sale of the shares of Common Stock on the
Participant’s behalf pursuant to this authorization, and the Participant
expressly authorizes the designated broker to complete the sale of such shares
of Common Stock.  The Participant also agrees to sign any agreements, forms
and/or consents that may be reasonably requested by the Company (or the
designated broker) to effectuate the sale of the shares of Common Stock
(including, without limitation, as to the transfers of the proceeds and other
exchange control matters noted below) and to otherwise cooperate with the
Company with respect to such matters, provided that he or she shall not be
permitted to exercise any influence over how, when or whether the sales occur. 
Upon the sale of the shares of Common Stock, the Participant will receive the
cash proceeds from the sale, less any applicable Tax-Related Items, brokerage
fees or commissions, in accordance with applicable exchange control laws and
regulations.


The Participant acknowledges that the designated broker is under no obligation
to arrange for the sale of the shares of Common Stock at any particular price. 
Due to fluctuations in the share price and/or applicable exchange rates between
the settlement date and (if later) the date on which the shares of Common Stock
are sold, the amount of proceeds ultimately distributed to the Participant may
be more or less than the market value of the shares of Common Stock upon vesting
(which is the amount relevant to determining the Participant’s  liability for
Tax-Related Items).  The Participant understands and agrees that the Company is
not responsible for the amount of any loss that the Participant may incur and
that the Company assumes no liability for any fluctuations in the share price
and/or any applicable exchange rate.


Designated Broker Account.  If shares of Common Stock issued upon the
vesting/settlement of the Restricted Stock Units are not immediately sold, the
Participant acknowledges that the Participant is required to maintain the shares
of Common Stock in an account as may be selected by the Company until the shares
of Common Stock are sold through the designated broker (as further detailed
below).



--------------------------------------------------------------------------------

25
Exchange Control Restrictions.  The Participant understands and agrees that,
pursuant to local exchange control requirements, he or she will be required to
immediately repatriate the cash proceeds from the sale of shares of Common Stock
and any cash dividends paid on such shares of Common Stock to China.  The
Participant further understands that, under local law, such repatriation of cash
proceeds may need to be effectuated through a special exchange control account
established by the Company, the Service Recipient or any other Subsidiary, and
the Participant hereby consents and agrees that any proceeds from the sale of
shares of Common Stock or any cash dividends paid on such Shares may be
transferred to such special account prior to being delivered to the Participant.


The proceeds may be paid to the Participant in U.S. dollars or local currency at
the Company’s discretion.  In the event the proceeds are paid to the Participant
in U.S. dollars, he or she understands that he or she will be required to set up
a U.S. dollar bank account in China and provide the bank account details to the
Service Recipient and/or the Company so that the proceeds may be deposited into
this account.  If the proceeds are paid to the Participant in local currency,
the Company is under no obligation to secure any particular exchange conversion
rate and/or conversion date and the Company may face delays in converting the
proceeds to local currency due to exchange control restrictions.  The
Participant agrees to bear any currency fluctuation risk between the time the
shares of Common Stock are sold or dividends are received and the time the
proceeds are distributed through any such special exchange account.  The
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.


Notifications


Exchange Control Information.  The Participant may be required to report to SAFE
all details of the Participant’s foreign financial assets and liabilities, as
well as details of any economic transactions conducted with non-PRC residents.


Czech Republic


Notifications


Exchange Control Information.  The Czech National Bank may require the
Participant to fulfill certain notification duties in relation to the shares of
Common Stock acquired or any dividends paid on such shares, and the opening and
maintenance of a foreign account. However, because exchange control regulations
change frequently and without notice, the Participant should consult his or her
personal legal advisor prior to the vesting to ensure compliance with current
regulations.  The Participant is solely responsible for ensuring compliance with
exchange control laws in the Czech Republic.



--------------------------------------------------------------------------------

26
Denmark


Notifications


Foreign Asset/Account Reporting Information.  If the Participant establishes an
account holding shares or cash outside of Denmark, the Participant must report
the account to the Danish Tax Administration.  The form which should be used to
make the report can be obtained from a local bank.


Finland


No country-specific provisions apply.


France


Terms and Conditions


Restricted Stock Units Not Tax-Qualified.  The Restricted Stock Units granted
under this Award Agreement are not intended to qualify for special tax and
social security treatment pursuant to Sections L. 225-197-1 to L 225-197-6 of
the French Commercial Code, as amended.


Language Consent.  By accepting the Restricted Stock Units, the Participant
confirms having read and understood the Plan and the Award Agreement, including
all terms and conditions included therein, which were provided in the English
language. The Participant accepts the terms of these documents accordingly.


En acceptant ces “Restricted Stock Units”, le Participant confirme avoir lu et
compris le Plan et Accord de, incluant tous leurs termes et conditions, qui ont
été transmis en langue anglaise. Le Participant accepte les dispositions de ces
documents en connaissance de cause.


Foreign Asset/Account Reporting Information.  French residents holding cash or
securities (including shares of Common Stock) outside of France or maintaining a
foreign bank or brokerage accounts (including accounts opened or closed during
the tax year) must declare such assets and accounts to the French tax
authorities when filing an annual tax return. Failure to comply could trigger
significant penalties.


Germany


Notifications


Exchange Control Information.  Cross-border payments in excess of EUR 12,500
must be reported monthly to the German Federal Bank.  If the Participant
receives a payment in excess of this amount, the Participant is responsible for
electronically reporting to the German Federal Bank by the fifth day of the
month following the month in which the payment occurs.  The form of report
(Allgemeines Meldeportal Statistik) can be accessed via the German Federal
Bank’s website (www.bundesbank.de) and is available in both German and English.



--------------------------------------------------------------------------------

27
Foreign Asset/Account Reporting Information.   If the Participant’s acquisition
of shares of Common Stock acquired under the Plan leads to a so-called qualified
participation at any point during the calendar year, the Participant may need to
report the acquisition when the Participant files his or her tax return for the
relevant year.  A qualified participation is attained if (i) the Participant
owns 1% or more of the Company and the value of the shares of Common Stock
acquired exceeds EUR 150,000 or (ii) the Participant holds shares of Common
Stock exceeding 10% of the Company’s total Common Stock.


Greece


No country-specific terms apply.


India


Notifications


Exchange Control Information.  The Participant understands that he or she must
repatriate any proceeds from the sale of shares of Common Stock acquired under
the Plan and any cash dividends to India and convert the proceeds into local
currency within a reasonable time after receipt (i.e., 90 days from the sale of
shares of Common Stock and 180 days from receipt of dividends, or within such
time as prescribed under applicable Indian exchange control laws as may be
amended from time to time).  The Participant will receive a foreign inward
remittance certificate (“FIRC”) from the bank where the Participant deposits the
foreign currency.  The Participant should retain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Service
Recipient requests proof of repatriation.  It is the Participant’s
responsibility to comply with applicable exchange control laws in India.


Foreign Asset/Account Reporting Information.  The Participant is required to
declare foreign bank accounts and any foreign financial assets (including shares
of Common Stock acquired under the Plan) in the Participant’s annual tax
return.  It is the Participant’s responsibility to comply with this reporting
obligation and the Participant should confer with the Participant’s personal tax
advisor in this regard.


Ireland


Notifications


Director Notification Information.  If the Participant is a director, shadow
director or secretary of an Irish Subsidiary and has a 1% or more shareholding
interested in the Company, he or she must notify the Irish Subsidiary in writing
upon receiving or disposing of an interest in the Company (e.g., Restricted
Stock Units, shares of Common Stock) or upon becoming aware of the event giving
rise to the notification requirement, or upon becoming a director, shadow
director or secretary if such an interest exists at that time. This notification
requirement also applies with respect to the interests of a spouse or minor
child (whose interests will be attributed to the director, shadow director or
secretary).



--------------------------------------------------------------------------------

28
Italy


Terms and Conditions


Plan Document Acknowledgement.  In accepting the Awards, the Participant
acknowledges that he or she has received a copy of the Plan, the Grant Notice
and this Award Agreement and has reviewed the Plan, the Grant Notice and this
Award Agreement, in their entirety and fully understands and accepts all
provisions of the Plan, the Grant Notice and this Award Agreement.


The Participant further acknowledges that he or she has read and specifically
and expressly approves the Grant Notice and the following sections of this Award
Agreement: Section 1; Section 7; Section 11; Section 13; Section 15; Section 16;
Section 17; Section 18; and Section 24.


Notifications


Foreign Asset/Account Reporting Information.  If the Participant is an Italian
resident and holds investments or financial assets outside of Italy (e.g., cash,
shares of Common Stock) during any fiscal year which may generate income taxable
in Italy, the Participant is required to report such investments or assets on
his or her annual tax return for such fiscal year (on UNICO Form, RW Schedule,
or on a special form if the Participant is not required to file a tax return). 
These reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.  The Participant should consult his or her personal advisor to
ensure compliance with applicable reporting obligations.


Foreign Asset Tax.  The value of financial assets held outside of Italy by
individual residents of Italy is subject to a foreign asset tax.  The taxable
amount will be the fair market value of the financial assets (e.g., shares of
Common Stock) assessed at the end of the calendar year. The value of the
financial assets held abroad must be reported in Form RM of the annual tax
return.  The Participant should consult his or her personal tax advisor for
additional information about the foreign financial assets tax.


Japan


Notifications


Exchange Control Information.  If the Participant acquires shares of Common
Stock valued at more than  JPY 100 million in a single transaction, the
Participant must file a Securities Acquisition Report with the Ministry of
Finance through the Bank of Japan within 20 days of the acquisition of such
shares of Common Stock.


Foreign Asset/Account Reporting Information.  Details of any assets held outside
of Japan (including shares of Common Stock acquired under the Plan) must be
reported to the tax authorities on an annual basis as of December 31, to the
extent such assets have a total net fair market value exceeding JPY 50,000,000.
Such report is due by March 15 each year.  The Participant should consult with
his or her personal tax advisor to determine if the reporting obligation applies
to the Participant and whether the Participant will be required to include
details of the Participant’s outstanding Restricted Stock Units, as well as
shares of Common Stock, in the report.



--------------------------------------------------------------------------------

29
Netherlands


No country-specific terms apply.


Poland


Notifications


Foreign Asset/Account Reporting Information.  Polish residents holding foreign
securities (e.g., shares of Common Stock) and/or maintaining accounts abroad
must report information to the National Bank of Poland on transactions and
balances of the securities and cash deposited into such accounts if the value of
such securities and cash (when combined with all other assets possessed abroad)
exceeds PLN 7 million.  If required, the reports must be filed on a quarterly
basis on special forms that are available on the website of the National Bank of
Poland. Polish residents should consult with their personal tax advisor to
determine their personal reporting obligations.


Exchange Control Information.  If a Polish resident transfers funds in excess
of  EUR 15,000 (or PLN 15,000 if such transfer of funds is connected with the
business activity of an entrepreneur) into Poland, the funds must be transferred
via a Polish bank account or financial institution.  Polish residents are
required to retain the documents connected with a foreign exchange transaction
for a period of five years, as measured from the end of the year in which such
transaction occurred.


Singapore


Terms and Conditions


Sale Restriction.  Shares of Common Stock acquired under the Plan may not be
sold or otherwise offered for sale in Singapore prior to the six-month
anniversary of the Date of Grant, unless such sale or offer in Singapore is made
pursuant to the exemptions under Part XIII Division (1) Subdivision (4) (other
than section 280) of the Securities and Futures Act (Chapter 289, 2006 Ed.)
(“SFA”) or pursuant to, and in accordance with the conditions of, any other
applicable provision(s) of the SFA.


Notifications


Securities Law Information.  The grant of the Awards is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the SFA and is not
made with a view to the shares of Common Stock acquired under the Plan being
subsequently offered for sale to any other party.  The Plan has not been, and
will  not be, lodged or registered as a prospectus with the Monetary Authority
of Singapore.



--------------------------------------------------------------------------------

30
Chief Executive Officer and Director Notification Requirement.  Directors and
the Chief Executive Officer (“CEO”) of a Singapore Subsidiary are subject to
certain notification requirements under the Singapore Companies Act.  Directors
and the CEO must notify the Singapore Subsidiary in writing of an interest
(e.g., Restricted Stock Units, shares of Common Stock, etc.) in the Company or
any related companies within two business days of (i) its acquisition or
disposal, (ii) any change in a previously disclosed interest (e.g., when the
shares of Common Stock are sold), or (iii) becoming a director / CEO.


South Africa


Terms and Conditions


Securities Law Information.  In compliance with South African securities laws,
the Participant acknowledges that the documents listed below are available for
the Participant’s review at the address listed below:




(a)
the Company’s most recent annual financial statements:
https://investors.irco.com/home/default.aspx





(b)
the Company’s most recent Plan prospectus, which is available by logging into
Ingersoll Rand Inc.’s equity plan portal at: NetBenefits.com;



The Participant acknowledges that he or she may have a copy of the above
documents sent to the Participant, without fee, on written request to Ingersoll
Rand Inc., ATTN: Andrew Schiesl, General Counsel, 800-A Beaty Street, Davidson,
NC 28036, USA.


Responsibility for Taxes.  The following provision supplements Section 7 of the
Award Agreement:


By accepting the Award, the Participant agrees that, immediately upon the
vesting of the Restricted Stock Units, the Participant will notify the Service
Recipient of the amount of any gain realized.  If the Participant fails to
advise the Service Recipient of the gain realized upon the taxable event, the
Participant may be liable for a fine.  The Participant will be solely
responsible for paying any difference between the actual tax liability and the
amount withheld.


Notifications


Exchange Control Information.  To participate in the Plan, the Participant must
comply with exchange control regulations and rulings in South Africa.  Because
the exchange control regulations are subject to change, the Participant  should
consult his or her personal legal advisor prior to vesting in Restricted Stock
Units to ensure compliance with applicable exchange control regulations.  The
Participant is responsible for ensuring compliance with all exchange control
laws in South Africa.



--------------------------------------------------------------------------------

31
South Korea


Notifications


Foreign Asset/Account Reporting Information.  If the Participant is a Korean
resident, the Participant must declare all of his or her foreign financial
accounts (e.g., non-Korean bank accounts, brokerage accounts, etc.) to the
Korean tax authority and file a report with respect to such accounts if the
value of such accounts exceeds KRW 500 million (or an equivalent amount in
foreign currency).  The Participant should consult with his or her personal tax
advisor to determine the Participant’s personal reporting obligations.


Spain


Terms and Conditions


Labor Law Acknowledgement.  In accepting the Awards, the Participant consents to
participation in the Plan and acknowledges that the Participant has received a
copy of the Plan.


The Participant understands that the Company has unilaterally, gratuitously and
in its own discretion decided to grant Awards under the Plan to certain
individuals who may be employees of the Company or a Subsidiary throughout the
world.  The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or a
Subsidiary, other than as set forth in this Award Agreement.  Consequently, the
Participant understands that the Awards are granted on the assumption and
condition that the Awards and any shares of Common Stock  acquired upon the
vesting of the Restricted Stock Units are not a part of any employment contract
(either with the Company or a Subsidiary) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation),
or any other right whatsoever.  Further, the Participant understands that the
Awards would not be granted to the Participant but for the assumptions and
conditions referred to above; thus, the Participant acknowledges and freely
accepts that should any or all of the assumptions be mistaken, or should any of
the conditions not be met for any reason, any grant of or right to the Awards
shall be null and void.


The Participant understands and agrees that, as a condition of the grant of the
Awards, in the event of the Participant’s Termination for any reason other than
the Participant’s death, Disability, Qualifying Termination or Approved
Retirement as provided in the Grant Notice (including the reasons listed below)
will automatically result in the loss of the Awards to the extent the Awards
have not vested as of the date of the Participant’s Termination.  This will be
the case, for example, even if (i) the Participant is considered to be unfairly
dismissed without good cause (i.e., subject to a “despido improcedente”); (ii)
the Participant is dismissed for disciplinary or objective reasons or due to a
collective dismissal; (iii) the Participant terminates service due to a change
of work location, duties or any other employment or contractual condition; (iv)
the Participant terminates service due to a unilateral breach of the
Participant’s contract by the Company or a Subsidiary; or (v) the Participant’s
employment terminates for any other reason whatsoever.  Consequently, upon the
Participant’s Termination for any of the above reasons, he or she may
automatically lose any rights to the Awards that were not vested on the date of
his or her Termination, as described in the Plan, the Grant Notice and this
Award Agreement.



--------------------------------------------------------------------------------

32
Notifications


Exchange Control Information. To participate in the Plan, the Participant must
declare the acquisition and sale of shares of Common Stock to the Dirección
General de Comercio e Inversiones (“DGCI”) for statistical purposes.  The
Participant also must declare the ownership of any shares of Common Stock with
the DGCI each January while the shares of Common Stock are owned, unless the
amount of shares of Common Stock acquired or sold exceeds the applicable
threshold (currently EUR 1,502,530), or the Participant holds 10% or more of the
share capital of the Company or other such amount that would entitle the
Participant to join the Board, in which case the filing is due within one month
after the sale.


In addition, the Participant may be required to electronically declare to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including shares of Common Stock acquired under the
Plan), and any transactions with non-Spanish residents (including any payments
for shares of Common Stock made pursuant to the Plan), depending on the balances
in such accounts together with the value of such instruments as of December 31
of the relevant year, or the volume of transactions with non-Spanish residents
during the relevant year.


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of the Award.  This Award Agreement has not been
nor will it be registered with the Comisión Nacional del Mercado de Valores, and
does not constitute a public offering prospectus.


Foreign Asset/Account Reporting Information.   To the extent that the
Participant holds assets (e.g., cash or shares of Common Stock held in a bank or
brokerage account) outside of Spain with a value in excess of EUR 50,000 per
type of right or asset as of December 31 each year (or at any time during the
year in which Participant sells or disposes of such asset), the Participant is
required to report information on such assets on his or her tax return for such
year.  After such assets are initially reported, the reporting obligation will
only apply for subsequent years if the value of any previously-reported assets
increases by more than EUR 20,000.  The Participant should consult with his or
her personal tax advisor to ensure compliance with applicable reporting
requirements.



--------------------------------------------------------------------------------

33
Sweden


Term and Conditions


Responsibility for Taxes.  The following provision supplements Section 7 of the
Award Agreement:


Without limiting the Company’s and the Service Recipient’s authority to satisfy
their withholding obligations for Tax-Related Items as set forth in Section 7 of
the Award Agreement, in accepting the Restricted Stock Units, the Participant
authorizes the Company and/or the Service Recipient to sell or withhold shares
of Common Stock otherwise deliverable to the Participant upon vesting to satisfy
Tax-Related Items, regardless of whether the Company and/or the Service
Recipient have an obligation to withhold such Tax-Related Items.


Switzerland


Notifications


Securities Law Information.  Neither this document nor any other materials
relating to the Restricted Stock Units (i) constitutes a prospectus according to
articles 35 et seq. of the Swiss Federal Act on Financial Services (“FinSA”),
(ii) may be publicly distributed or otherwise made available in Switzerland to
any person other than an employee of the Company, or (iii) has been or will be
filed with, approved or supervised by any Swiss reviewing body according to
article 51 of FinSA or any Swiss regulatory authority, including the Swiss
Financial Market Supervisory Authority (FINMA).


United Arab Emirates


Notifications


Securities Law Information.  The Awards granted under the Plan are being offered
only to eligible employees of the Company, its Subsidiaries or the Service
Recipient and is in the nature of providing equity incentives to eligible
employees of the Company, its Subsidiaries or the Service Recipient.  Any
documents related to the Awards, including the Plan, this Award Agreement and
any other grant documents (“Award Documents”), are intended for distribution
only to such eligible employees and must not be delivered to, or relied on by,
any other person.


The United Arab Emirates securities or financial/economic authorities have no
responsibility for reviewing or verifying any Award Documents and have not
approved the Award Documents nor taken steps to verify the information set out
in them, and thus, are not responsible for their content.


The Participant is aware that he or she should, as a prospective stockholder,
conduct his or her own due diligence on the securities. The Participant
acknowledges that if he or she does not understand the contents of the Award
Documents, the Participant should consult an authorized financial advisor.


United Kingdom


Terms and Conditions


Form of Restricted Stock Unit Settlement.  The following provision supplements
Section 3 of the Award Agreement:


Notwithstanding any discretion in Section 9 of the Plan, the Restricted Stock
Units will be settled only in shares of Common Stock.



--------------------------------------------------------------------------------

34
Responsibility for Taxes.  The following provision supplements Section 7 of the
Award Agreement:


The Participant agrees to be liable for any Tax-Related Items and hereby
covenants to pay any such Tax-Related Items, as and when requested by the
Company or, if different, the Service Recipient or by Her Majesty’s Revenue &
Customs (“HMRC”) (or any other tax or relevant authority).  The Participant also
agrees to indemnify and keep indemnified the Company and, if different, the
Service Recipient against any Tax-Related Items that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax or relevant
authority) on the Participant’s behalf.


Notwithstanding the foregoing, if the Participant is a director or executive
officer (within the meaning of Section 13(k) of the Exchange Act), the terms of
the immediately foregoing provision will not apply.  In such case, if the amount
of any income tax due is not collected from or paid by the Participant within 90
days of the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income tax
may constitute an additional benefit to the Participant on which additional
income tax and National Insurance Contributions (“NICs”) may be payable   The
Participant acknowledges that the Company or the Service Recipient may recover
any such additional income tax and national insurance contributions at any time
thereafter by any of the means referred to in the Award Agreement.  However, the
Participant is primarily responsible for reporting and paying any income tax due
on this additional benefit directly to HMRC under the self-assessment regime.



--------------------------------------------------------------------------------

35


EXHIBIT A


OFFER DOCUMENT


INGERSOLL RAND INC.
AMENDED AND RESTATED 2017 OMNIBUS INCENTIVE PLAN


OFFER OF RESTRICTED STOCK UNITS
TO AUSTRALIAN RESIDENT EMPLOYEES


Ingersoll Rand Inc. (the “Company”) is pleased to provide you with this offer to
participate in its Amended and Restated 2017 Omnibus Incentive Plan (the
“Plan”).  This offer sets out information regarding the grant of Restricted
Stock Units (“Awards”) to Australian resident employees of the Company and any
Subsidiary.  This Offer Document is provided by the Company to ensure compliance
of the Plan with the Australian Securities and Investments Commission’s (“ASIC”)
Class Order 14/1000 and relevant provisions of the Corporations Act 2001.


Capitalized terms used but not defined herein shall have the meaning provided in
the Plan.


You are being provided with copies of and/or access to the following documents:



(a)
Restricted Stock Unit Grant Notice;




(b)
Award summary including award details: date of grant, number of shares granted,
and specific details of vesting dates and %’s;




(c)
the Global Award Agreement and the addendum attached thereto (the “Agreement”);




(d)
the Plan;




(e)
The Plan Prospectus (the “Prospectus”)



(collectively, the “Additional Documents”)


The Additional Documents provide further information to help you make an
informed investment decision about participating in the Plan.  Neither the Plan
nor the Prospectus is a prospectus for the purposes of the Corporations Act
2001.


You should not rely upon any oral statements made in relation to this offer. 
You should rely only upon the statements contained in the Agreement and the
Additional Documents when considering participation in the Plan.



--------------------------------------------------------------------------------

36
General Information


Securities Law Notification.  Investment in shares of Common Stock involves a
degree of risk.  Participants who elect to participate in the Plan should
monitor their participation and consider all risk factors relevant to the
acquisition of shares of Common Stock under the Plan as set out in the Agreement
and the Additional Documents.


The information contained in this offer is general information only.  It is not
advice or information that takes into account your objectives, financial
situation and needs.


You should consider obtaining your own financial product advice from an
independent person who is licensed by ASIC to give advice about participation in
the Plan.


Additional Risk Factors for Australian Residents.  You should have regard to
risk factors relevant to investment in securities generally and, in particular,
to the holding of shares of Common Stock.  For example, the price at which the
shares of Common Stock are quoted on the New York Stock Exchange may increase or
decrease due to a number of factors.  There is no guarantee that the price of
the shares of Common Stock will increase.  Factors that may affect the price of
the shares of Common Stock include fluctuations in the domestic and
international market for listed stocks, general economic conditions, including
interest rates, inflation rates, commodity and oil prices, changes to government
fiscal, monetary or regulatory policies, legislation or regulation, the nature
of the markets in which the Company operates and general operational and
business risks.


More information about potential factors that could affect the Company’s
business and financial results is included in the Company’s Quarterly Report on
Form 10-Q and the Company’s Annual Report on Form 10-K.  Copies of these reports
are available at http://www.sec.gov/, on the Company’s “Investor Relations” page
at https://investors.irco.com/home/default.aspx, and upon request to the
Company.


In addition, you should be aware that the Australian dollar value of any shares
of Common Stock acquired at vesting will be affected by the U.S.
dollar/Australian dollar exchange rate.  Participation in the Plan involves
certain risks related to fluctuations in this rate of exchange.


Common Stock.  Common stock of a U.S. corporation is analogous to ordinary
shares of an Australian corporation.  Each holder of the Company’s Common Stock
is entitled to one vote for every share of Common Stock.


Dividends may be paid on the shares of Common Stock out of any funds of the
Company legally available for dividends at the discretion of the Board.


The shares of Common Stock are traded on the New York Stock Exchange (“NYSE”) in
the United States of America under the symbol “IR”.


The shares of Common Stock are not liable to any further calls for payment of
capital or for other assessment by the Company and have no sinking fund
provisions, pre-emptive rights, conversion rights or redemption provisions.



--------------------------------------------------------------------------------

37
Ascertaining the Market Price of Shares.  You may ascertain the current market
price of the shares of Common Stock as traded on the NYSE under the symbol “IR”
at https://www.nyse.com/.   The Australian dollar equivalent of that price can
be obtained at: http://www.rba.gov.au/statistics/frequency/exchange-rates.html.


This will not be a prediction of what the market price per share of Common Stock
will be when the Restricted Stock Units vest.


Tax Notification


The following is a summary of the tax consequences as of March 2020 for an
Australian resident Participant who receives Restricted Stock Units under the
Plan.  This summary is necessarily general in nature and does not purport to be
tax advice in relation to an actual or potential recipient of Awards.


If you are a citizen or resident of another country or are considered a citizen
or resident of another country for local law purposes, or transfer employment
and/or residence after you are granted Awards, the information contained in this
summary may not be applicable to you.


If you intend to accept Awards under the Plan, then you should not rely on the
summary as anything other than a broad guide and you should seek appropriate
professional advice as to how the tax or other laws in Australia and in any
other applicable country apply to your specific situation before making the
decision to accept.


Taxation of the Awards



1.
Australian Tax Consequences





(a)
What is the effect of the grant of the Awards?



The Australian tax legislation contains specific rules, in Subdivision 83A-C of
the Income Tax Assessment Act 1997, governing the taxation of shares and rights
(called “ESS interests”) acquired by employees under employee share schemes. 
The Awards granted under the Plan should be regarded as a right to acquire
shares and accordingly, an ESS interest for these purposes.


Your assessable income includes the “discount” given in relation to the
acquisition of the ESS interest at grant, unless the ESS interest is either
subject to a real risk of forfeiture, or you are genuinely restricted from
immediately disposing of the ESS interest and there is a statement in the grant
materials that deferral is to apply, in which case you will be subject to
deferred taxation.


The terms of your Awards are set out in the Plan and the Agreement.  Your Awards
are non-transferable and the Agreement contains a statement that tax deferral is
to apply.  Accordingly, you will be subject to deferred taxation (i.e., you
generally should not be subject to tax when the Awards are granted to you).


You will be required to include an amount in your assessable income for the
income year in which the earliest of the following events occurs in relation to
your Awards (the “ESS deferred taxing point”):



--------------------------------------------------------------------------------

38
(i)             there are both no longer any genuine restrictions on the vesting
of the Awards, or the underlying shares of Common Stock being disposed of, and
there is no real risk of you forfeiting the Awards or underlying shares of
Common Stock;


(ii)            you cease relevant employment (i.e., when you are no longer
employed by the Company, your employer, or any member of the Company Group) to
the extent you retain the Awards; or


(iii)          15 years from when the Awards were granted.


Generally, this means you will be subject to tax when the Awards are settled
upon vesting, and the shares of Common Stock are no longer subject to any
genuine restrictions on disposal.  However, the ESS deferred taxing point for
the Awards will be moved to the time you sell the underlying shares of Common
Stock if you sell the underlying shares of Common Stock within 30 days of the
original ESS deferred taxing point.




(b)
What is the amount that I must include in my assessable income if an ESS
deferred taxing point occurs?



The amount you must include in your assessable income in the income year (i.e.,
the financial year ending 30 June) in which the ESS deferred taxing point occurs
in relation to the Awards will be the difference between the “market value” of
the underlying shares of Common Stock at the ESS deferred taxing point and the
cost base of the Awards (which should be nil for the Restricted Stock Units
because you do not pay anything to acquire the Restricted Stock Units or the
underlying shares of Common Stock).


If, however, you sell the underlying shares of Common Stock in an arm’s length
transaction within 30 days of the ESS deferred taxing point (i.e., typically
within 30 days of vesting), the amount to be included in your assessable income
in the income year in which the sale occurs will be equal to the difference
between the sale proceeds and the cost base of the Awards (which should include
any incremental costs you incur in connection with the sale, e.g., brokerage
fees).




(c)
What is the market value of the underlying shares of Common Stock?



The “market value” of the underlying shares of Common Stock at the ESS deferred
taxing point is determined according to the ordinary meaning of “market value”
expressed in Australian currency.  The Company will determine the market value
in accordance with guidelines prepared by the Australian Tax Office.


The Company has the obligation to provide you with certain information about
your participation in the Plan at certain times, including after the end of the
income year in which the ESS deferred taxing point occurs.  This may assist you
in determining the market value of the underlying shares of Common Stock at the
ESS deferred taxing point.  However, this estimate may not be correct if you
sell the shares of Common Stock within 30 days of the acquisition date, in which
case it is your responsibility to report and pay the appropriate amount of tax
based on the sale proceeds.



--------------------------------------------------------------------------------

39


(d)
What happens if I cease employment before my Awards vest?



If you cease employment with the Company or any Subsidiary prior to the vesting
date of some or all of the Awards and the Awards are forfeited, you may be
treated as if you never acquired the forfeited Awards, in which case no amount
will be included in your assessable income.




(e)
What tax consequences will apply when I sell my shares of Common Stock?



You may also be subject to capital gains tax when you subsequently sell the
shares of Common Stock (other than gains realized on the disposal of shares of
Common Stock within 30 days after the original ESS deferred taxing point, in
which case your treatment will be limited to the income tax consequences
described above in paragraph 1(b)).


Provided you dispose of the shares of Common Stock in an arm’s length
transaction,2 you will be subject to capital gains tax to the extent that the
sale proceeds exceed your cost base in the shares of Common Stock sold.  Your
cost base in the shares of Common Stock will generally be equal to the market
value of the shares of Common Stock at the ESS deferred taxing point (which will
usually be the date you acquired the shares) plus any incremental costs you
incur in connection with the sale (e.g., brokerage fees).


The amount of any capital gain you realize must be included in your assessable
income for the year in which the shares of Common Stock are sold.  However, if
you hold the shares of Common Stock for at least one year prior to selling
(excluding the dates you acquired and sold the shares of Common Stock), you may
be able to apply a discount to the amount of capital gain that you are required
to include in your assessable income.  If this discount is available, you may
calculate the amount of capital gain to be included in your assessable income by
first subtracting all available capital losses from your capital gains and then
multiplying each capital gain by the discount percentage of 50%.


If the sale proceeds are lower than your cost base in the shares of Common Stock
sold (assuming the sale occurred in an arm’s length transaction), you will
realize a capital loss.  Capital losses may be used to offset capital gains
realized in the current tax year or in any subsequent tax year, but may not be
used to offset other types of income (e.g., salary or wage income).




(f)
What are the tax consequences if a dividend is paid on the shares?



If you continue to hold the shares of Common Stock, you may be entitled to
receive dividends on the shares of Common Stock if the Board, in its discretion,
declares a dividend.  Any dividends paid on shares of Common Stock must be
included in your assessable income in the tax year they are received.  The
dividends are also subject to U.S. federal withholding tax at source.  You may
be entitled to a foreign tax offset against your Australian income tax for the
U.S. federal income tax withheld on any dividends.


--------------------------------------------------------------------------------


2
If you sell your shares on the NYSE, this will generally be considered an arm’s
length transaction.

 

--------------------------------------------------------------------------------

40


(g)
What are the tax withholding and reporting obligations in relation to any income
that I may realize pursuant to my participation in the Plan?



You will be responsible for reporting any income attributable to your Awards in
your tax return and paying any tax liability.  It is also your responsibility to
report and pay any Australian tax liability on any dividends received and/or any
capital gains arising from the disposal of the shares of Common Stock that you
acquire under the Plan.


Your employer will be required to withhold the tax due at the ESS deferred
taxing point only if you have not provided your Tax File Number or Australian
Business Number (as applicable) to your employer.


However, the Company must provide to you (generally, by no later than 14 July
after the end of the income year) and the Commissioner of Taxation (generally,
by no later than 14 August after the end of the income year) a statement
containing certain information about your participation in the Plan in the
income year in which the original ESS deferred taxing point occurs (typically,
the year you acquire the shares), including an estimate of the market value of
the underlying shares of Common Stock at the taxing point.  Please note that, if
you sell the shares of Common Stock within 30 days of acquisition, your taxing
point will not be at acquisition; as such, the amount reported by your employer
may differ from your actual taxable amount (which would be based on the value of
the shares of Common Stock when sold, not the acquisition date).  It is your
responsibility to ensure that you complete your tax return properly.



2.
United States Tax Consequences



Participants (who are not U.S. citizens or permanent residents) will not be
subject to U.S. tax by reason only of the grant and vesting of the Awards, the
acquisition of the shares of Common Stock or the sale of shares of Common Stock,
except as described in the dividends section above.  However, liability for U.S.
taxes may accrue if a Participant is otherwise subject to U.S. taxes.


The above is an indication only of the likely U.S. taxation consequences for
Australian resident Participants granted Awards under the Plan.  Participants
should seek their own advice as to the U.S. taxation consequences of Plan
participation.





--------------------------------------------------------------------------------